Citation Nr: 1641654	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1984 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.

The Veteran's claim of entitlement to service connection for glaucoma has been recharacterized on the title page as a claim of entitlement to service connection for an eye disability.  Clemons v. Shinseki, 23 Vet. App 1 (2009).

The Board will reopen the previously denied claim of entitlement to service connection for a left knee disability.  This claim is remanded to the agency of original jurisdiction (AOJ) for additional development.  The Board will also remand the claims pertaining to sinusitis, obstructive sleep apnea, and an eye disability.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Service connection for a left knee disability was initially denied in a June 2002 Board decision on the basis that the Veteran's left knee disability was not related to active service.  

2.  Evidence received since the June 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a left knee disability.

3.  Service connection for bilateral hearing loss was initially denied in a September 1996 rating decision on the basis that the Veteran's hearing impairment was not a disability for VA purposes.  The Veteran did not appeal this decision.

4.  Evidence received since the September 1996 denial does not show that the Veteran's hearing impairment is a disability for VA purposes and, thereby, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

5.  The Veteran has a current diagnosis of tinnitus that had its onset during active service.


CONCLUSIONS OF LAW

1.  The June 2002 Board decision that denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 20.1105 (2015).

3.  The September 1996 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A.      § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014);           38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard notice letters dated in January and November 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in October 2011.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

The Veteran seeks to reopen two previously denied claims.  One is a claim of entitlement to service connection for a left knee disability and the other is a claim of entitlement to service connection for bilateral hearing loss.  For the reasons that follow, the Board will reopen the claim pertaining to a left knee disability; however, the claim pertaining to bilateral hearing loss will not be reopened.

Left Knee Disability

Service connection for a left knee disability was previously denied in a June 2002 Board decision because the evidence did not show that the disability was related to active service.  The June 2002 decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

A finally decided claim by the Board may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran's spouse testified that the Veteran injured his left knee in a motor vehicle accident (MVA) during active service.  The spouse noted that she and the Veteran were married at the time and that his injury affected both his service and his life at home.

As this evidence was not before VA at the time of the prior denial, it is new.  As it aids in substantiating the occurrence of the MVA and thereby speaks towards a nexus between the Veteran's current left knee disability and his active service, it is considered material.  Additionally, for the limited purpose of this evaluation to reopen a previously denied claim, the credibility of the evidence is presumed.       See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the June 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a left knee disability is warranted.  

Bilateral Hearing Loss

Service connection for bilateral hearing loss was denied in a September 1996 rating decision on the basis that the Veteran did not have a disability for VA purposes.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Pursuant to 38 C.F.R. § 3.385, "impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition using the Maryland CNC Test are less than 94 percent."  Thus, for VA purposes, the determination of whether a veteran's impaired hearing is considered a disability is based upon objective audiological testing.

Since the prior denial, two new audiological examinations have been associated with the record.  The first one was a private evaluation conducted in February 2011 and produced the following approximate results:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
20
15
15

LEFT
30
25
15
15
15


The private evaluation did not provide a speech discrimination score for either ear.

The second audiological examination was conducted during a October 2011 VA examination and produced the following results:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
15
5
15
5
100
LEFT
5
10
10
25
15
100

A review of these two audiological examinations does show that the Veteran has impaired hearing in both ears; however, the severity of that impairment does not meet the criteria of 38 C.F.R. § 3.385 and, thus, the Veteran's impaired hearing is not considered a disability for VA purposes.  While both of these examinations are considered new evidence because they were not before VA at the time of the prior denial, they are not considered material evidence because they do not show that the Veteran has a disability for VA purposes.

The Board acknowledges that the claims file contains other new written and testimonial evidence pertaining to the Veteran's bilateral hearing loss; however, as this disability must be confirmed on objective testing, that evidence is not material to the Veteran's claim.

As new and material evidence has not been received, the claim of service connection for bilateral hearing loss is not reopened.

III.  Service Connection

The Veteran seeks service connection for tinnitus.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b).  Id. at 272.

In July 2016, the Veteran testified that he was a radioman in service and that the constant noise transmitted to his ears through his headphones caused his ears to constantly ring.  He testified that his ears began to ring in service and have continued to ring since that time through the present day.   

The Veteran underwent a VA audiological examination in October 2011 and the examiner determined that the Veteran did not have a current diagnosis of tinnitus.  No explanation was provided.

A review of the Veteran's military personnel records confirms that he did have a military occupation specialty (MOS) of radioman.  VA Form DD-214.  This MOS has a high probability of noise exposure and, thus, the Veteran's description of in-service noise exposure is consistent with the circumstances of his military service.  The Board therefore finds that such in-service noise exposure did occur.

While the Board acknowledges that the October 2011 VA examiner did not diagnosis tinnitus, the Board also recognizes that the Veteran is competent to diagnose and identify the etiology of his condition as such conclusions are within the realm of lay observation and do not require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2009).  Furthermore, the Board finds that the Veteran's statements regarding this condition are credible.

Accordingly, the weight of the evidence is at least in equipoise as it pertains to the existence of a current disability of tinnitus and a nexus to active service.  The Board resolves all reasonable doubt in favor of the Veteran; the Veteran does have a current diagnosis of tinnitus that had its onset during active service.  38 U.S.C.A.     § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability; the request to reopen is granted.

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss; the request to reopen is denied.

Service connection for tinnitus is granted.
REMAND

Further development of the remaining claims on appeal is needed before they may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Left Knee Disability

Above, the Board reopened the claim of entitlement to service connection for a left knee disability.  A review of the claims file shows that the Veteran underwent an October 2011 VA examination to determine the nature and etiology of his left knee disability.  The VA examiner diagnosed left knee pain and determined that the condition was less likely than not related to active service.  The examiner reasoned that the only notation of a knee injury in the Veteran's service treatment records was a minor incident from 1991 where he hit his left knee on the deck, and that this injury would not be expected to result in a chronic left knee condition or residuals.  

The Board finds that the examiner's rationale is inadequate as it failed to consider the lay evidence of record, to include allegations by the Veteran and his spouse.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.  Accordingly, a new examination should be scheduled on remand.

Sinusitis

The Veteran seeks service connection for sinusitis.  He underwent an October 2011 VA examination to determine the nature and etiology of this condition.  The examiner determined that there was insufficient evidence to warrant the diagnosis of acute or chronic sinusitis or residuals thereof.  The examination report also noted that the Veteran was confused about the purposes of the examination and thought the examination was supposed to pertain to his left knee problem; he denied any symptoms that might be suggestive of sinusitis.  

Given the Veteran's confusion during this examination and its potential effect on the evaluation, the Board finds that the Veteran should be afforded an additional examination on remand.

Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  The diagnosis of this disability is confirmed by a September 2010 polysomnograph, and the Veteran, his spouse, and peers have provided written statements indicating that he would snore and stop breathing in his sleep during active service.  Accordingly, the Board finds that there is evidence of a current disability that may be related to active service.  The low threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing him a medical examination.         38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded such an examination, one should be scheduled on remand.

Eye Disability

The Veteran seeks service connection for an eye disability, claimed as glaucoma.  In October 2011, he underwent a VA examination to determine the nature and etiology of this disability, and the examiner concluded that the Veteran does not have glaucoma.  It appears that this examination was narrowly focused on the particular disability of glaucoma rather that whether the Veteran had an eye disability, in general.  Accordingly, remand is required so that the Veteran may be afforded a new VA examination to determine the nature and etiology of any eye problems.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose any left knee disabilities.  The examiner should note that the Veteran has prior diagnoses of patellar tendonitis and left knee pain.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability had its onset during or is otherwise related to active service.

A complete rationale must be provided.  All pertinent evidence must be considered, to include the Veteran's, his spouses', and his peers' lay statements.  The rationale must also consider all potential causes of a knee problem in service, to include falling on the deck in 1991 and an alleged motor vehicle accident in 1987.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sinus problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to identify any sinus disabilities.  If a disability is ruled out, a complete explanation should be provided.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active service.

A complete rationale must be provided.  All pertinent evidence must be considered, to include the Veteran's, his spouses', and his peers' lay statements.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The entire claims file must be reviewed in conjunction with the examination report.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset during or is otherwise related to active service.

A complete rationale must be provided.  All pertinent evidence must be considered, to include the Veteran's, his spouses', and his peers' lay statements.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his eye problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose any current eye disabilities or disorders.  If a disability or disorder is ruled out, a complete explanation must be provided.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's eye disability had its onset during or is otherwise related to active service.

A complete rationale must be provided.  All pertinent evidence must be considered, to include the Veteran's, his spouses', and his peers' lay statements.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


